DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
Election/Restrictions
Withdrawn claims 8-12, 15-17, 19 and 21 are not eligible for rejoinder. Claim 1 is not a generic claim, claim 1 is specific to Species I and withdrawn dependent claims 8-12 and 15-17 contain features of non-elected species II-IV. The combinations of dependent claims 8-12 and 15-17 and independent claim 1 are not supported by applicant’s disclosure. Claims 19 and 21 do not require all the limitations of an allowable claim and are therefore ineligible for rejoinder. Applicant had elected Species I without traverse in the response filed 01/04/22.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 8-12, 15-17, 19, and 21 are canceled.



Allowable Subject Matter
Claims 1-4, 7, 13-14, 18, 20, 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re. Claim 1, Gueret (US Publication No. 20060013639 A1) is found to be the best art wherein Gueret discloses a system for applying a substance to a keratinous surface comprising a container, a wiper, and an applicator. Further, Gueret discloses the applicator comprising a shank, a root, and a spatula comprising deformable portions and defines a reservoir when the deformable portions are flexed to carry product. In addition, Gueret discloses the deformable portion comprising a first opposing curved edge comprising a first concave section adjoining the root and a first concave section continuous with and distal of, the first convex section, a second opposing curved edge comprising a second concave section and a second convex section continuous with and distal of the second concave section. However, Gueret is silent to a tip continuous with the first concave section and the second convex section.
Re. Claim 18, Gueret (US Publication No. 20060013639 A1) is found to be the best art wherein Gueret discloses an applicator comprising a shank, a root, and a scoop comprising deformable portions and defines a reservoir when the deformable portions are flexed to carry product. In addition, Gueret discloses the deformable portion comprising a first opposing curved edge comprising a first concave section adjoining the root and a first concave section continuous with and distal of, the first convex section, a second opposing curved edge comprising a second concave section and a second convex section continuous with and distal of the second concave section. However, Gueret is silent to a tip continuous with the first concave section and the second convex section.
Re. Claim 20, Gueret (US Publication No. 20060013639 A1) is found to be the best art wherein Gueret discloses an applicator comprising a shank, a root, and a applicator head comprising deformable portions and defines a reservoir when the deformable portions are flexed to carry product. Further, Gueret discloses the applicator comprising a middle wall and two opposing side walls connected along one edge with the middle wall wherein the middle and side walls form a C-shaped trough. In addition, Gueret discloses the deformable portion comprising a first opposing curved edge comprising a first concave section adjoining the root and a first concave section continuous with and distal of, the first convex section, a second opposing curved edge comprising a second concave section and a second convex section continuous with and distal of the second concave section. However, Gueret is silent to a tip continuous with the first concave section and the second convex section.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See Form PTO-892.Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772